Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000897
                                                         23-FEB-2016
                                                         02:26 PM



                          SCWC-14-0000897


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          RONDA L. RAMOS,

                 Respondent/Petitioner-Appellant,


                                 vs.


         THE ESTATE OF PETER JOSEPH ELSENBACH, ELSENBACH

           CHILDREN’S TRUST, and CHRISTOPHER ELSENBACH,

                Petitioners/Respondents-Appellees.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000897; P. NO. 13-1-0182)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioners/Respondents-Appellees The Estate of Peter


Joseph Elsenbach, Elsenbach Children’s Trust, and Christopher


Elsenbach’s application for writ of certiorari filed on January


11, 2016, is hereby accepted.


          IT IS FURTHER ORDERED that no oral argument will be


held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai'i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED:   Honolulu, Hawai'i, February 23, 2016.

Kenn N. Kojima and

Edward J. Bybee
                /s/ Mark E. Recktenwald

for petitioners

                                /s/ Paula A. Nakayama

Ronda L. Ramos

respondent pro se
              /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson





                                 2